The judgment of the court of appeals was as follows :
The court is of opinion that the . judgment of the said circuit superior court is erroneous; therefore it is considered that the same be reversed with costs. And this court proceeding to give such judgment in the premises as the said circuit superior court should have given, it seems to the court here that the county court erred in deciding that the plaintiff should become seized in fee of the land overflowed, upon payment of the damages found by the inquest: therefore it is further considered that so much ,of said judgment as directs that the plaintiff should become seized in fee of the land overflowed be reversed and annulled, and that the residue thereof be affirmed; and that the defendant recover against the plaintiff his costs by him expended in the prosecution of his appeal in the said circuit court.